

117 HR 1095 IH: To designate the facility of the United States Postal Service located at 101 South Willowbrook Avenue in Compton, California, as the “PFC James Anderson, Jr., Post Office Building”.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1095IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Barragán (for herself, Mr. Garamendi, Mrs. Napolitano, Mr. Huffman, Mr. DeSaulnier, Ms. Lee of California, Ms. Speier, Mr. Costa, Mr. Khanna, Ms. Eshoo, Ms. Brownley, Mr. Sherman, Mr. Aguilar, Mr. Lieu, Ms. Roybal-Allard, Mr. Takano, Ms. Porter, Mr. Lowenthal, Mr. Vargas, Mr. Peters, Mr. Thompson of California, Mr. McNerney, Mrs. Torres of California, Ms. Sánchez, Ms. Jacobs of California, Mr. Panetta, Ms. Chu, Mr. Swalwell, Mr. Bera, Mr. Gomez, Mr. Ruiz, Ms. Bass, Mr. Carbajal, Mr. Cárdenas, Mr. Schiff, Ms. Lofgren, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 101 South Willowbrook Avenue in Compton, California, as the PFC James Anderson, Jr., Post Office Building. 
1.PFC James Anderson, Jr., Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 101 South Willowbrook Avenue in Compton, California, shall be known and designated as the PFC James Anderson, Jr., Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the PFC James Anderson, Jr., Post Office Building. 
